Citation Nr: 0932212	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-27 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1970 to February 
1972.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Little Rock, Arkansas, which granted service connection 
for PTSD; a 30 percent disability rating was assigned, 
effective August 25, 2005.  

In a June 2006 rating decision, the RO increased the 
disability rating for PTSD to 50 percent, effective August 
25, 2005.  The Veteran has not indicated satisfaction with 
this rating; thus the increased rating issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
Veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].   

Matters not on appeal

In a May 2007 rating decision, the RO denied a disability 
rating higher than 
20 percent for service-connected diabetes mellitus type II; 
denied a disability rating higher than 10 percent for 
service-connected residuals of a shrapnel wound of the left 
thigh; and denied entitlement to a total disability rating 
based on individual unemployability (TDIU).  The Veteran has 
not appealed those decisions.    


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
sleep impairment, nightmares, intrusive flashbacks, startle 
response, and avoidance syndrome.  There is no evidence of 
obsessional rituals, speech problems, near-continuous panic 
attacks, spatial disorientation, neglect of personal hygiene, 
and inability to establish and maintain effective 
relationships.

2.  The competent medical evidence does not show that the 
Veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by a 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 50 percent for the Veteran's PTSD have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

2.  Application of the extraschedular rating provisions is 
not warranted in this case. 38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher initial rating for PTSD.   

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Veteran 
was informed of the VCAA in a letter from the RO dated in 
November 2005.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies." 
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA. 

The letter further emphasized: "If the is evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original]

The letter also requested the Veteran to send any evidence in 
his possession that pertains to his claim.  This request 
complies with the "give us everything you've got" requirement 
formerly contained in 38 C.F.R. § 3.159(b) in that the RO 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008). 
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim. See 38 
C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran has been provided specific notice of the Dingess 
decision in a July 2006 letter, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  
The Veteran was also advised in the letters as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the July 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  

However, relying on guidance from the VA Office of the 
General Counsel, the Board finds that the Vazquez-Flores 
decision does not apply to the present case.  This matter 
concerns an appeal from an initial rating decision and, 
accordingly, VA's VCAA notice obligations are fully satisfied 
once service connection has been granted.  Any further notice 
and assistance requirements are covered by 38 U.S.C. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
(NOD) with respect to the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding, as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  The Veteran's representative has not 
alleged that he Veteran has received inadequate VCAA notice.  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims being decided on appeal, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating it.  In particular, the VA has 
obtained the Veteran's service treatment records, service 
personnel records, and VA treatment records. 

The Veteran was accorded a VA PTSD examination in December 
2005 in connection with his claim of entitlement to service 
connection for PTSD.  He was also provided a VA examination 
during February 2007 relating to his appeal for an increased 
initial rating in excess of 50 percent for PTSD.  The reports 
of these examinations reflect that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate mental examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran and his 
representative have not contended otherwise.
  
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been represented by a service 
organization which has presented argument on his behalf as 
recently as August 5, 2009.    

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.  



Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2008).

Assignment of diagnostic code

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case which is PTSD.

In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
The Veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
Veteran is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 read as follows:

A 50 percent rating is warranted if the 
disorder is manifested by occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more 
than once a week); difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent rating is warranted if the 
disorder is manifested by occupational 
and social impairment with deficiencies 
in most areas, such as work, school, 
family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
and an inability to establish and 
maintain effective relationships.

The highest available rating, 100 
percent, is warranted if the disorder is 
manifested by total occupational and 
social impairment due to such symptoms as 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
oneself or others; an intermittent 
inability to perform the activities of 
daily living (including maintenance of 
minimal personal hygiene); disorientation 
to time or place; and memory loss for 
names of close relatives, one's own 
occupation, or one's own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


Global Assessment of Functioning (GAF)

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."  

Analysis

The Veteran seeks a disability rating for his service-
connected PTSD in excess of the currently assigned 50 
percent.  As discussed in detail below, the Board finds that 
the medical evidence of record shows that the criteria for a 
disability rating higher than 50 percent for the Veteran's 
service-connected PTSD have not been met.

With respect to the criteria for the next higher 70 percent 
rating, the Board looks for symptoms such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

The Veteran was first diagnosed with PTSD in an intake 
evaluation at the Little Rock VAMC Mental Health Clinic 
during August 2005.  Pertinent to this decision is the August 
2005 PTSD assessment, VA treatment reports, and VA PTSD 
examinations in December 2005 and February 2007.  The VA 
examiner, Dr. W.S., was the same psychiatrist who conducted 
both examinations.
 
In his July 2006 substantive appeal, the Veteran claimed he 
had both suicidal and homicidal ideation.  However, the 
objective evidence of record does not support his statement.  
In the August 2005 VA intake evaluation, the examiner noted 
that the Veteran reported no history of suicide attempts, and 
his thoughts evidenced no suicidal or homicidal ideations.  
In an April 2006 VA outpatient treatment report the Veteran 
also denied current suicidal or homicidal ideation.  In 
December 2005, and also in February 2007, the VA examiner 
noted that the Veteran denied suicidal or homicidal ideation.
 
With regard to the Veteran's speech and thought, the 
examinations did not document any abnormalities.  The August 
2005 intake examiner noted that the Veteran's insight and 
judgment were intact and that the Veteran showed no evidence 
of unusual mannerisms; he had full range of affect and was 
congruent; his speech was at a normal rate, rhythm and 
volume; his thought processes were logical and goal-directed.  

There is no objective evidence of delusions or 
hallucinations.  In his July 2006 substantive appeal, the 
Veteran contended that he was experiencing hallucinations and 
was delusional.  It does appear from the record that the 
Veteran experiences nightmares.  However, the VA intake 
examiner in August 2006 noted that there were no 
hallucinations or delusions and observed that there were no 
symptoms of psychosis.  

The reports of the examiners in April 2006, December 2005, 
and February 2007 were consistent with the initial intake 
evaluation in August 2005.  The VA examiner in December 2005 
and February 2007 additionally noted that the Veteran's 
memory was grossly intact, and he was oriented in all 
spheres.  

Concerning obsessional rituals, the examiners noted no 
evidence that the Veteran demonstrates obsessional rituals 
which interfere with routine activities.   
The August 2005 VA intake examiner observed no symptoms of 
mania or obsessive-compulsive disorder.  

The record shows that the Veteran demonstrated marginally 
adequate personal care and hygiene.  The August 2005 examiner 
noted "fair" hygiene.  The April 2006 examiner noted that 
the Veteran was dressed in casual clothes with marginal 
grooming.  The VA examiner in December 2005 and February 2007 
noted that the Veteran was "casually" groomed.  

Nowhere in the record is the Veteran described as 
experiencing near-continuous panic or depression which 
affects his ability to function independently, appropriately, 
and effectively.  The August 2005 intake examiner did note, 
however, that the Veteran reported night time panic attacks 
when waking from nightmares wherein he experienced 
overwhelming fear, shortness of breath, and perspiration.  
The examiner in December 2005 and February 2007 did not 
allude to panic attacks per se, but did note that the Veteran 
reported nightmares.    

With respect to establishing effective relationships, the 
intake examiner in August 2005 noted that the Veteran 
displayed no symptoms of social phobia.  It was noted that he 
had a large and supportive family.  In December 2005, the 
Veteran reported that he had been married to his second wife 
for three years and that he sometimes visits with friends.  
He stated that he avoids crowds, except in church.  The 
evidence of record demonstrates that although his social 
contacts may be somewhat limited the Veteran does not 
experience an inability to establish and maintain effective 
relationships.
 
The Board's inquiry is not necessarily limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating].  However, the Board has not 
identified any aspects of the Veteran's service-connected 
PTSD which would enable it to conclude that the criteria for 
a higher rating have been approximated, and the Veteran and 
his representative have pointed to no specific example of 
such pathology.

Regarding employment history, the record shows the Veteran's 
ability to be employed is limited primarily by physical 
problems, not PTSD symptoms.  In February 2007, the Veteran 
reported that he had not worked since March 1995.  
He stated that he had worked for a railroad as a diesel 
machinist for 27 years, but he had lost his right eye and was 
not allowed back to work.  The examining psychiatrist stated 
that he did not find that PTSD symptoms precluded employment.  

At the August 2005 intake examination, the Veteran reported 
PTSD symptoms of sleep disorder, reoccurring nightmares, 
avoidance, and hyperarousal.  A GAF of 65 was assigned.  In 
April 2006, a GAF of 41 was assigned, apparently due to the 
effects of the Veteran's admitted alcohol abuse.  At the 
December 2005 and February 2007 examinations, the Veteran 
reported sleep disorder, nightmares, intrusive thoughts, 
startle response, and avoidance of memories of Vietnam.  
A GAF of 48 was assigned in each report. In February 2007 the 
psychiatrist stated that he believed the Veteran's PTSD 
symptoms were moderate in severity.  
This is all consistent with the currently assigned 50 percent 
disability rating.  

In short, none of the criteria for the assignment of a 70 
percent rating are met or approximated.  While his grooming 
was noted to be marginal, it did not rise to the level of 
neglect.  While he experiences panic attacks at night, they 
were not described to be near-continuous and affecting his 
ability to function independently, appropriately, and 
effectively.  The Veteran does not experience an inability to 
establish and maintain effective relationships.  

A review of the medical evidence indicates that the Veteran's 
psychiatric symptomatology centers on sleep impairment, 
nightmares, intrusive flashbacks, startle response, and 
avoidance syndrome.  While in no way discounting the impact 
these symptoms have on the Veteran's life, these symptoms are 
congruent with the currently assigned 50 percent disability 
rating.  Accordingly, the Board concludes that a 70 percent 
rating is not warranted under Diagnostic Code 9411.

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  As has been discussed to some extent above, 
there is no evidence of gross impairment in thought processes 
and communication, persistent delusions or hallucinations, or 
grossly inappropriate behavior; nor is there a persistent 
danger of the Veteran hurting himself or others, a 
disorientation to time or place, memory loss for names of his 
close relatives, his own occupation, or his own name, or an 
inability to perform activities of daily living.  Indeed, the 
February 2007 VA examiner specifically stated that the 
Veteran's PTSD symptoms did not preclude activities of daily 
living. 

Accordingly, a review of the evidence indicates that 
symptomatology associated with the Veteran's PTSD most 
closely approximates that which allows for the assignment of 
a 50 percent evaluation.  

Fenderson consideration

The Veteran's 50 percent disability rating for PTSD has been 
assigned as of the date of service connection, August 25, 
2005.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the competent medical evidence shows 
that throughout the appeal period, the Veteran has not 
demonstrated PTSD symptomatology warranting a disability 
rating higher than the currently assigned 50 percent.  The 
December 2005 and February 2007 VA examination reports as 
well as the August 2005 VA intake evaluation indicate that 
the PTSD symptoms have remained relatively stable throughout 
the period.  

There is of record the GAF score of 41 in April 2006, which 
is lower that the other GAF scores of record.  However, the 
examiner specifically referred to the Veteran's admitted 
alcohol abuse and stress due to marital discord rather than 
PTSD as the reasons for the worsened symptoms.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the Board 
is precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so]. 

Thus, no specific evidence allows for the assignment of an 
increased disability rating at any time during the period 
here under consideration.  

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating. First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to an extraschedular rating.  His contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  
See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board 
must interpret a claimant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
claimant].  Moreover, the Veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.

The record demonstrates that the Veteran has not required 
hospitalization as a result of his PTSD symptomatology.  As 
was discussed above, he had a long career 
(27 years) with a railroad which ended in retirement due to 
physical ailments.  The VA psychiatrist in February 2007 
stated that he did not find that PTSD symptoms precluded 
employment.  Marked interference with employment has not been 
demonstrated.  Although not discounting the severity of the 
Veteran's disability, there is no evidence that the Veteran 
is occupationally impaired because of PTSD beyond the level 
contemplated in the assigned 50 percent disability rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  

Further, the record does not demonstrate any unusual clinical 
aspect to the Veteran's PTSD, or any other reason why an 
extraschedular rating should be assigned.

In short, the evidence does not support the proposition that 
the Veteran's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the Veteran's claim of entitlement to an initial 
disability rating in excess of 50 percent for his service-
connected PTSD.
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased rating for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


